Citation Nr: 1209864	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cholelithiasis with cholecystectomy.

2.  Entitlement to an initial compensable rating for cellulitis of the right arm.

3.  Entitlement to an initial compensable rating for gastrointestinal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from January 2004 to June 2004 and from October 2004 to December 2005, including service in Afghanistan.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted the Veteran service connection for cholelithiasis with cholecystectomy with an initial evaluation of 10 percent, effective December 10, 2005 and for cellulitis of the right arm and GERD with initial evaluations of 0 percent, also effective December 10, 2005.  The Veteran filed and perfected an appeal seeking higher initial evaluations.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher initial evaluations for her service-connected cholelithiasis with cholecystectomy, cellulitis of the right arm, and GERD disabilities.  

Given the nature of the Veteran's disabilities, it is likely that she receives ongoing treatment.  However, the most recent VA treatment records are current only as of February 2009.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, the Veteran's most recent VA examination was in August 2006, and given the state of the record, the Board finds that new VA examinations are needed to fully and fairly assess the merits of her claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

On remand, the RO should obtain VA treatment records that are dated since February 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any and all outstanding private treatment records related to her disabilities.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records dated from February 2009 to the present and associate these records with the claims file.  

2.  Notify the Veteran that she may submit lay statements from herself, as well as from individuals who have first-hand knowledge of the symptoms of her service-connected disabilities on appeal.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent outstanding records, arrange for appropriate VA examination(s) to determine the current nature and severity of the Veteran's service-connected cholelithiasis with cholecystectomy, cellulitis of the right arm, and GERD disabilities.  The claims folder should be reviewed by the examiner and all necessary tests should be conducted.

All findings, along with fully articulated medical rationale for the opinions, must be set forth in the examination report.  The examiner(s) should also describe the overall impact of the Veteran's service-connected disabilities on her occupational functioning.  All findings and conclusions should be set forth in a legible report.

4.  Then, readjudicate the claim.  The Veteran must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

